DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-15 and 21-25) in the reply filed on 09/24/2021 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11 and 15 is/are rejected under 35 U.S.C. 102(A1) as being anticipated by Chen et al. (US 2018/0366372 A1)
Regarding Claim 1, Chen (Fig. 14F 14H-1) discloses a semiconductor device structure, comprising: 
a semiconductor substrate (202); 
an isolation structure (1102) over the semiconductor substrate (202); 

a stack of nanostructures (214) over the first fin structure (fin over 202 surrounded 1102), wherein the nanostructures (214) are separated from each other (Fig. 14H-1), and 
a second fin structure (802)  over the semiconductor substrate (202), wherein
 the second fin structure (802)  has an embedded portion (portion of 802 under 1402) surrounded by the isolation structure (1102) and a protruding portion (portion of 802 above 1402), and the embedded portion is separated from the protruding portion by a distance (separated by 1402). 

Regarding Claim 2, Chen (Fig. 14F 14H-1) discloses the semiconductor device structure as claimed in claim 1, wherein a total height of the stack of the nanostructures (204) is greater than a total height of the first fin structure (fin over 202 surrounded 1102) (Fig. 14H-1). 

Regarding Claim 3, Chen (Fig. 14F 14H-1) discloses the semiconductor device structure as claimed in claim 2, wherein 
a total height of the protruding portion of the second fin structure (portion of 802 above 1402) is greater than a total height of the embedded portion of the second fin structure (portion of 802 under 1402) (Fig. 14H-1).. 

Regarding Claim 4, Chen (Fig. 14F 14H-1) discloses the semiconductor device structure as claimed in claim 3, wherein 
a total height of the protruding portion of the second fin structure (portion of 802 above 1402)   is greater than a total height of the stack of the nanostructures (214) (Fig. 14H-1).

Regarding Claim 5, Chen (Fig. 14F 14H-1) discloses the semiconductor device structure as claimed in claim 1, wherein 
a total height of the protruding portion of the second fin structure (portion of 802 above 1402) is greater than a total height of the stack of nanostructures (214) (Fig. 14H-1).

Regarding Claim 11, Chen (Fig. 14F 14H-1) discloses the semiconductor device structure, comprising: 
a semiconductor substrate (202); 
a stack of nanostructures (214 above 1102), wherein the nanostructures are separated from each other; and 
a fin structure (204) over the semiconductor substrate (202), wherein a top of the fin structure (204) is at a higher height level than a top of the nanostructures (214) (Fig. 14H-1). 

Regarding Claim 15, Chen (Fig. 14F 14H-1) discloses the semiconductor device structure as claimed in claim 11, further comprising: 

a first embedded fin (part of 802 below 214) surrounded by the isolation structure (1102) and directly below the stack of the nano structures (214), wherein 
a top of the first embedded fin (part of 804 below 214) and a bottom of the nanostructures (top two 214 above 1102)  are separated from each other, and a total height of the nanostructures (top two 214 above 1102) is greater than a total height of the first embedded fin (part of 804 below 214); and 
a second embedded fin (part of 802 below 1402) surrounded by the isolation structure (1102) and directly below the fin structure (204), wherein 
a top of the second embedded fin (part of 802 below 1402) and a bottom of the fin structure (204) are separated from each other (by 1402), and a total height of the fin structure (204) is greater than a total height of the second embedded fin (part of 802 below 1402).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21 and 25 is/are rejected under 35 U.S.C. 102(A2) as being anticipated by Yeung et al. (US 10,297,667 B1).
Regarding Claim 21, Yeung (Fig. 21) discloses a semiconductor device structure, comprising: 

a stack of nanostructures (1108) suspended over the semiconductor substrate (1102), wherein
the nanostructures (1108) are separated from each other (Fig. 21); and 
a semiconductor structure (1812) suspended over the semiconductor substrate (1102), wherein
the semiconductor structure (1812) is longer than each of the nanostructures (1108).
.
Regarding Claim 25, Yeung (Fig. 21) discloses semiconductor device structure as claimed in claim 21, wherein 
a topmost surface of the nanostructures (1108) is closer to the semiconductor substrate (1102) than a topmost surface of the semiconductor structure (1412) [Fig. 21).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0366372 A1).
Regarding Claim 6, Chen (Fig. 14F 14H-1) discloses the semiconductor device structure as claimed in claim 1, further comprising 
a gate stack (“gate stack”) over the first fin structure (fin over 202 surrounded 1102), wherein the metal gate stack wraps around each of the nanostructures (214) [“The gate stack of the FET 1204 fills the openings in the channel region and wraps around each of the exposed semiconductor layers (e.g., nanowires)” 0038, 0057]. 
In the current embodiment Chen does not explicitly disclose that gate stack is metal gate stack.
However in a different embodiment Chen discloses metal gate stack [“gate metal stack”, 0038].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Chen such that gate stack is metal gate stack in order to complete GAA device and since that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).


Regarding Claim 7, Chen discloses the semiconductor device structure as claimed in claim 6, wherein 
the metal gate stack comprises a gate dielectric layer (“dielectric layer”) , and a portion of the gate dielectric layer (“dielectric layer”) separates a bottom of the nanostructures (214) from the first fin structure (“fin over 202 surrounded 1102”). 


Regarding Claim 12, Chen (Fig. 14F 14H-1) discloses the semiconductor device structure as claimed in claim 11, further comprising 
a gate stack (“gate stack”)  wrapping around each of the nanostructures (214 above 1102) and extending across the fin structure (204) [0057].
 In the current embodiment Chen does not explicitly disclose that gate stack is metal gate stack.
However in a different embodiment Chen discloses metal gate stack [“gate metal stack”, 0038].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Chen such that gate stack is metal gate stack in order to complete GAA device and since that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0366372 A1) in view of Wen et al. (US 2016/0204195 A1).
 Regarding Claim 8, Chen discloses the semiconductor device structure as claimed in claim 7, wherein 
the metal gate stack comprises a work function layer (“work function metal layer”). 
Chen does not explicitly discloses the gate dielectric layer is between the work function layer and the nanostructures, and a portion of the work function layer is between the bottom of the nanostructures and a top of the first fin structure. 
Wen (Fig. 12B) discloses a gate dielectric layer (148) is between the work function layer (150) and nanostructures (126, 122), and a portion of the work function layer (150) is between the bottom of the nanostructures (126, 122) and a top of a first fin structure (118) for the purpose of may be customizing gate electrode to have the proper work function for NMOS and PMOS devices [0044]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Chen in view of Wen such that the gate dielectric layer is between the work function layer and the nanostructures, and a portion of the work function layer is between the bottom of the nanostructures and a top of the first fin structure in order to customizing gate to have the proper work function for NMOS and PMOS devices [0044]

Claims 9, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0366372 A1) in view of Yeung et al. (US 10,297,667).
Regarding Claim 9, Chen discloses the semiconductor device structure as claimed in claim 1, further comprising 

Chen does not explicitly disclose wherein a gate dielectric layer, and a portion of the gate dielectric layer is between the embedded portion and the protruding portion.
Yeung (Fig. 21) discloses gate stack comprises a gate dielectric layer (1826), and a portion of the gate dielectric layer (1826) is between the embedded portion (portion of the fin between 1114) and the protruding portion (1812) in order to form a GAA FinFET device [column 17, lines 1-5].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Chen in view of Yeung such that the metal gate stack comprises a gate dielectric layer, and a portion of the gate dielectric layer is between the embedded portion and the protruding portion in order to form a GAA FinFET device [column 17, lines 1-5].

Regarding Claim 10, Chen in view of Yeung discloses the semiconductor device structure as claimed in claim 9, wherein the metal gate stack (“gate stack” Chen) extends over the first fin structure (“fin over 202 surrounded 1102” Chen), and a second portion of the gate dielectric layer (“dielectric layer” Chen) is between the stack of the nanostructures (214 above 1102 Chen) and the first fin structure (“fin over 202 surrounded 1102” Chen). 
The Examiner notes that since metal gate stack wraps around entire nanostructure in GAA device then gate dielectric layer would be between nanostructure and the first fin structure as well.



Regarding Claim 13, Chen discloses the semiconductor device structure as claimed in claim 12, wherein 
the metal gate stack (“gate metal stack”), 
Chen does not explicitly disclose a gate dielectric layer, a first portion of the gate dielectric layer is between a bottom of the nanostructures and the semiconductor substrate, and a second portion of the gate dielectric layer is between a bottom of the fin structure and the semiconductor substrate. 
Yeung (Fig. 21) discloses a gate dielectric layer (1826), a first portion of the gate dielectric layer (1826 in Fig. 21A) is between a bottom of nanostructures (1108) and a semiconductor substrate (1102), and a second portion of the gate dielectric layer (1826 in Fig. 21B) is between a bottom of a fin structure (1812) and the semiconductor substrate (1102) in order to form a GAA FinFET device. [column 17, lines 1-5].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Chen in view of Yeung such that a gate dielectric layer, a first portion of the gate dielectric layer is between a bottom of the nanostructures and the semiconductor substrate, and a second portion of the gate dielectric layer is between a bottom of the fin structure and the semiconductor substrate in order to form a GAA FinFET device [column 17, lines 1-5].

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0366372 A1) in view of Yeung et al. (US 10,297,667) and further in view of Wen et al. (US 2016/0204195 A1).
Regarding Claim 14, Chen in view of Yeung discloses the semiconductor device structure as claimed in claim 13, wherein 
the metal gate stack comprises a work function layer (“work function metal layer” Chen). 
Chen in view of Yeung in a current embodiment does not explicitly disclose a first portion of the work function layer is between the bottom of the nanostructures and the semiconductor substrate, and a second portion of the work function layer is between the bottom of the fin structure and the semiconductor substrate. 
However, in a different embodiment Yeung discloses forming work function metal material surrounding nanostructures 1108 and fin 1112 [column 15, lines 40-45; Fig. 17).
Further, Wen (Fig. 6B) discloses work function layer (150) and nanostructures (122f, 126f), and a portion of the work function layer (150) is between the bottom of the nanostructures (122f, 126f) and the semiconductor substrate (102), and a second portion of the work function layer (150) is between the bottom of structure (122F’) and the semiconductor substrate (102)
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Chen in view of Yeung and Wen such that a first portion of the work function layer is between the bottom of the nanostructures and the semiconductor substrate, and a second portion of the work function layer is between the bottom of the fin structure and the semiconductor substrate in order to customizing gate to have the proper work function for NMOS and PMOS devices [0044]




Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al. (US 10,297,667) in view of Wen et al. (US 2016/0204195 A1).
Regarding Claim 22, Yeung (Fig. 21) discloses semiconductor device structure as claimed in claim 21,
further comprising a gate stack (conductive gate material, 1826, 1116) wrapping around the nanostructures (1108) and the semiconductor structure (1812) (Fig. 21).
Yeung does not explicitly disclose metal gate stack.
Wen discloses metal gate stack. (147, 148, 150, 152) for the purpose of having structures separated by metal gate structure to complete GAA FinFet device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Yeung in view of Wen such that gate stack is metal gate stack in order to have structures separated by metal gate structure to complete GAA FinFet device and customizing gate to have the proper work function for NMOS and PMOS devices [0044]


Regarding Claim 23, Yeung in view of Wen discloses the semiconductor device structure as claimed in claim 22, wherein 
the metal gate stack (147, 148, 150, 152 Wen) comprises a gate dielectric layer ( 148 Wen) (1826 Yeung) and a work function layer (150 Wen),


Regarding Claim 24, Yeung in view of Wen discloses the semiconductor device structure as claimed in claim 23, wherein 
a first portion of the work function layer (150 Wen under 122F)  is between the semiconductor substrate (102 Wen) and the bottommost surface of the nanostructures (122F, 126F Wen), and a second portion of the work function layer (150Wen under 122f’) is between the semiconductor substrate (102 Wen) and the bottommost surface of the semiconductor structure (122f’ Wen). (“further processing to form a conductive gate material, such as a WFM material, surrounding the nanosheet channels 1108 and fin 1112”; Yeung)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891         

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891